DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the extending of the first distance between the reference coordinates and the touch coordinates to the second distance comprises: extending the first distance to the second distance according to a proportion corresponding to the first distance, wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display”.
Applicant’s remark on page 6 noted “No new matter is added by this response”.
Applicant does not point out where is support for amended limitations. 
Examiner review entire specification, closest paragraph is [0044] on patent publication. 
[0044] “If it is determined that the touch coordinates are coordinates that need to be corrected, the touch sensing device 100 may extend the first distance between the center of the circle and the touch coordinates to a second distance (S30). When extending the first distance between the center of the circle and the touch coordinates to the second distance, the touch sensing device 100 may determine a division section to which the value of the first distance belongs among preset division sections, and may calculate the value of the first distance as a value of the second distance by using an equation corresponding to the division section to which the value of the first distance belongs”.
Specification does not disclose amended limitations. 
Therefore, claim 1 raised new matter issue. 
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
Claim 10 has same issue. 
Claims 2 – 9, 11 – 18 have same issue because of claim dependency. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum value” in claims 1, 10 is a relative term which renders the claim indefinite. The term “maximum value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 – 9, 11 – 18 have same issue because of claim dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 12, 14- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Hwang et al. (U.S. Patent Publication 20140160043 A1, Assignee: LG, Filed: 12/10/2012) in view of Chen et al. (U.S. Patent Publication 20190369835 A1).

    PNG
    media_image1.png
    413
    418
    media_image1.png
    Greyscale

Regarding claim 1, claim 1 is rejected for same reason of claim 10.
Regarding claims 2, 11, Oh, Hwang and Chen disclose “wherein the determining of whether the touch coordinates need to be corrected comprises: 
calculating the first distance between the reference coordinates and the touch coordinates; (Oh [0022] [0023]) and 
15determining that the touch coordinates are coordinates that need to be corrected, when a value of the first distance is within a reference range”.  (Oh [0054] [0056] – [0058])
Regarding claims 3, 12, Oh, Hwang and Chen disclose wherein the reference range is set as a range from a reference distance, indicative of a distance preset based on the reference coordinates, to 20a value obtained by subtracting a given multiple of a touch sensor size from the reference distance.  (Oh [0054] [0056] – [0058])
Regarding claims 5, 14, Oh, Hwang and Chen disclose wherein the extending of the first distance between the reference coordinates and the touch coordinates to the second distance 5comprises: 
determining a division section to which a value of the first distance belongs among division sections; (Oh [0022] - [0027]) and 
calculating the value of the first distance as the value of the second distance by using an equation corresponding to the division section to which the value of the first 10distance belongs.  (Oh [0054] [0056] – [0058])
Regarding claims 6, 15, Oh, Hwang and Chen disclose wherein the division sections are set by dividing, into multiple sections, a reference range indicative of a range in which a correction is necessary in a touch sensing panel.  (Oh [0054] [0056] – [0058])
Regarding claims 7, 16, Oh, Hwang and Chen disclose wherein the equation set for each of the division sections is set to extend the first distance to the second distance at a greater slope as a division section becomes closer to a reference distance indicative of a distance preset based on the reference coordinates.  (Hwang [0040] – [0043]) 
Regarding claims 8, 17, Oh, Hwang and Chen disclose wherein the correcting of the touch coordinates comprises obtaining the corrected touch coordinates by substituting values of the touch coordinates with the value of the second distance and trigonometrical functions and substituting the trigonometrical functions with the values of the touch coordinates and a 12value of the first distance.  (Oh [0057] - [0060] [0065])
Regarding claims 9, 18, Oh, Hwang and Chen disclose wherein the reference coordinates are set for each area that requires a coordinate correction in the touch sensing panel.  (Oh [0057] - [0060] [0065])
Regarding claim 10, Oh discloses “A touch sensing device comprising: 
a read-out circuit configured to read charges from a touch sensing panel and output data corresponding to the read charges; ([0048] “The sensing circuit unit 330 may include an integration circuit for sensing the changes in capacitance C11 to Cmn generated in the plurality of nodes. The integration circuit may be connected to the plurality of second electrodes. The integration circuit may include at least one operational amplifier and a capacitor C1 having a predetermined capacitance. An inverting input terminal of the at least one operational amplifier is connected to the second electrodes, and thus, the changes in capacitance C11 to Cmn are converted into an analog signal such as a voltage signal or the like to be output. When driving signals are sequentially applied to the plurality of respective first electrodes, since changes in capacitance C11 to Cmn may be simultaneously detected from the second electrodes, the integration circuit may be provided in an amount equal to m number of second electrodes.” [0050] [0046]) and 
a controller configured to: ([0053] controller) 
calculate touch coordinates by using the data, ([0053] “the coordinate of the touch input 420 determined by the controller chip are represented as a second point 440, rather than the first point 430 which the user actually intended.”) determine whether the touch coordinates need to be corrected, ([0022] “a correction value for correcting the coordinate of the touch input based on a touch area of the touch input included in the edge region, when the coordinate of the touch input is included in the edge region; and correcting the coordinate of the touch input by applying the correction value.”)
extend a first distance between reference coordinates and the touch coordinates to a second distance when the touch coordinates need to be corrected, ([0023] “In the determining of the correction value, the correction value may be determined by comparing a first value as a correction value corresponding to the touch area of the touch input included in the edge region with a second value set as a current correction value.” [0054] “method of correcting the coordinate of the touch input 420 to be as closer to the corresponding first point 430 as possible. To this end, in the embodiment, when it is determined that the touch input 420 is generated in the edge region 410, a correction value for correcting an error in coordinate of the touch input 420 is set. The correction value may be a predetermined ratio value. [0056] – [0058]) and 
Oh does not disclose “correct the touch coordinates by using a value of the second distance, 
wherein the touch coordinates are on a circular display, 
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, 
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display”.
Hwang discloses “correct the touch coordinates by using a value of the second distance”, (Figs 7, 8, 9, 10 [0046] – [0050])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modify coordinates by Hwang into device of Oh.  The suggestion/motivation would have been to improve efficiency. (Hwang: [0048])
Oh and Hwang do not disclose “wherein the touch coordinates are on a circular display, 
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, 
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display”. 
Chen discloses “wherein the touch coordinates are on a circular display, (Figs 1a, 1b, 1c, 2f, [0035] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius, then coordinates of the mapping point corresponding to the circumferential angle P of the first touch point are (x, y), where” [0036] [0068] [0131] [0132] [0133])
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, (Figs 1a, 1b, 1c, 2f,5, [0132] – [0135] touch points (27,100), (113,50), (123, 136) has different distance to radius. Claim does not define what is “a proportion”. “a proportion” is a broad term.)
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, (Figs 1a, 1b, 1c, 2f, 5, [0066] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius,” [0067] [0035] [0132] – [0134]) and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, (Figs 1a, 1b, 1c, 2f, 5, [0131] - [0135]) and have maximum value when the first distance is the radius of the circular display”. ([0132] “A radius of an inner circle of the circular ring is 200, and a circle center is (200, 200).” Radius with value 200 is maximum value)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circular display by Chen into device of Oh and Hwang.  The suggestion/motivation would have been to improve efficiency. (Chen: [0035])

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Hwang et al. (U.S. Patent Publication 20140160043 A1, Assignee: LG, Filed: 12/10/2012) in view of Chen et al. (U.S. Patent Publication 20190369835 A1) in view of Ohta et al. (U.S. Patent Publication 20070008298 A1).
Regarding claims 4, 13, Oh, Hwang and Chen do not disclose “wherein: the reference coordinates are set as center coordinates of a circle, and 11the reference distance is set as a radius of the circle”.  
Ohta discloses “wherein: the reference coordinates are set as center coordinates of a circle, and 11the reference distance is set as a radius of the circle”.  ([0016] [0017] [0020] [0021])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circle by Ohta into device of Oh, Hwang and Chen.  The suggestion/motivation would have been to improve efficiency. (Ohta: [0020])

Alternately, claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Chiu et al. (U.S. Patent Publication 20150199069 A1) in view of Chen et al. (U.S. Patent Publication 20190369835 A1).
Regarding claim 1, claim 1 is rejected for same reason of claim 10.
Regarding claim 10, Oh discloses “A touch sensing device comprising: 
a read-out circuit configured to read charges from a touch sensing panel and output data corresponding to the read charges; ([0048] “The sensing circuit unit 330 may include an integration circuit for sensing the changes in capacitance C11 to Cmn generated in the plurality of nodes. The integration circuit may be connected to the plurality of second electrodes. The integration circuit may include at least one operational amplifier and a capacitor C1 having a predetermined capacitance. An inverting input terminal of the at least one operational amplifier is connected to the second electrodes, and thus, the changes in capacitance C11 to Cmn are converted into an analog signal such as a voltage signal or the like to be output. When driving signals are sequentially applied to the plurality of respective first electrodes, since changes in capacitance C11 to Cmn may be simultaneously detected from the second electrodes, the integration circuit may be provided in an amount equal to m number of second electrodes.” [0050] [0046]) and 
a controller configured to: ([0053] controller) 
calculate touch coordinates by using the data, ([0053] “the coordinate of the touch input 420 determined by the controller chip are represented as a second point 440, rather than the first point 430 which the user actually intended.”) determine whether the touch coordinates need to be corrected, ([0022] “a correction value for correcting the coordinate of the touch input based on a touch area of the touch input included in the edge region, when the coordinate of the touch input is included in the edge region; and correcting the coordinate of the touch input by applying the correction value.”)
extend a first distance between reference coordinates and the touch coordinates to a second distance when the touch coordinates need to be corrected, ([0023] “In the determining of the correction value, the correction value may be determined by comparing a first value as a correction value corresponding to the touch area of the touch input included in the edge region with a second value set as a current correction value.” [0054] “method of correcting the coordinate of the touch input 420 to be as closer to the corresponding first point 430 as possible. To this end, in the embodiment, when it is determined that the touch input 420 is generated in the edge region 410, a correction value for correcting an error in coordinate of the touch input 420 is set. The correction value may be a predetermined ratio value. [0056] – [0058]) and 
Oh does not disclose “correct the touch coordinates by using a value of the second distance, 
wherein the touch coordinates are on a circular display, 
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, 
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display”.
Chiu discloses “correct the touch coordinates by using a value of the second distance”.  (Figs 1, 4 [0056] – [0060])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modify coordinates by Chiu into device of Oh.  The suggestion/motivation would have been to improve efficiency. (Chiu: [0057])
Oh and Chiu do not disclose “wherein the touch coordinates are on a circular display, 
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, 
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display”. 
Chen discloses “wherein the touch coordinates are on a circular display, (Figs 1a, 1b, 1c, 2f, [0035] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius, then coordinates of the mapping point corresponding to the circumferential angle P of the first touch point are (x, y), where” [0036] [0068] [0131] [0132] [0133])
wherein the controller further configured to extend the first distance to the second distance according to a proportion corresponding to the first distance, (Figs 1a, 1b, 1c, 2f,5, [0132] – [0135] touch points (27,100), (113,50), (123, 136) has different distance to radius. Claim does not define what is “a proportion”. “a proportion” is a broad term.)
wherein the first distance is between the touch coordinates and the center of a circle of the circular display, (Figs 1a, 1b, 1c, 2f, 5, [0066] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius,” [0067] [0035] [0132] – [0134])  and 
wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, (Figs 1a, 1b, 1c, 2f, 5, [0131] - [0135]) and have maximum value when the first distance is the radius of the circular display”. ([0132] “A radius of an inner circle of the circular ring is 200, and a circle center is (200, 200).” Radius is 200 is maximum value)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circular display by Chen into device of Oh and Chiu.  The suggestion/motivation would have been to improve efficiency. (Chen: [0035])


Response to Arguments
Applicant’s arguments on page 8 noted “Claim 1 recites in part: "wherein the extending of the first distance between the reference coordinates and the touch coordinates to the second distance comprises: extending the first distance to the second distance according to a proportion corresponding to the first distance, wherein the first distance is between the touch coordinates and the center of a circle of the circular display, and wherein the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display." The art of record is silent regarding this limitation”.
Examiner respectfully disagree. 
First, applicant does not point out where is support for this amended limitation.
Applicant’s remark on page 6 noted “No new matter is added by this response”.
Examiner review entire specification, closest paragraph is [0044] on patent publication. 
[0044] “If it is determined that the touch coordinates are coordinates that need to be corrected, the touch sensing device 100 may extend the first distance between the center of the circle and the touch coordinates to a second distance (S30). When extending the first distance between the center of the circle and the touch coordinates to the second distance, the touch sensing device 100 may determine a division section to which the value of the first distance belongs among preset division sections, and may calculate the value of the first distance as a value of the second distance by using an equation corresponding to the division section to which the value of the first distance belongs”.
Specification does not disclose amended limitation. 
Therefore, claim 1 raised new matter issue. 
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
Furthermore, combined Oh, Hwang and Chen references teach the claimed invention as whole. 
Please refers to office action in 35 USC 103 rejection for details.
Applicant’s argument on page 8 noted “Oh does not teach or suggest, and is silent regarding: "extending the first distance to the second distance according to a proportion corresponding to the first distance, ... the proportion set to become greater as the first distance becomes closer to a radius of the circular display, and have maximum value when the first distance is the radius of the circular display." The other art of record does not remedy the deficiencies of Oh. Accordingly, the art of record does not teach or suggest at least claim 1, as amended”.
Examiner respectfully disagree. 
Combined Oh, Hwang and Chen references teach the claimed invention as whole. 
Please refers to office action in 35 USC 103 rejection for details.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693